DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0000414 A1.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 

Response to Amendment
The amendment filed on 08/16/2022 has been entered:
Claim 1 – 20 remain pending in the application;
Claim 1, 4 – 7, 9 – 11, 14, 17 and 18 are amended;
Claim 19 and 20 are added as new.

Applicant’s amendments to claims OVERCOME each and every 112(a) and 112(b) claim rejections as set forth in the Final Office Action mailed on 04/04/2022. The corresponding 112 claim rejections are withdrawn.
Applicant’s amendments and arguments DO NOT address the objection to specification as set forth in the Final Office Action mailed on 04/04/2022. The corresponding objection to specification is maintained.


Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 – 18 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered but they are not persuasive and/or the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of Independent claim 1 and 17, applicant amended the claim to include limitation “to calculate an index value indicating fluttering of image signal intensities caused by a hemangioma”, and submitted on p.10 – 11 that “Ta and Mammone fail to disclose this feature of amended independent Claim 1 or the corresponding feature of amended Claim 17. For example, neither Ta nor Mammone discloses the claimed feature "calculate an index value indicating fluttering of image signal intensities (by degrees of brightness) caused by a hemangioma."” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
First, Ta does teach imaging of vascular structure and calculating index value of intensity fluctuations about the vascular structure area (see Ta; Page 02C103-5). By definition, hemangioma is a condition of vascular structure area. Thus, the algorithm as taught by Ta is capable of calculating similar index in hemangioma.
Second, since applicant’s amendments change the scope of claims, reference Kamiyama (previously cited in the rejection of claim 15) is introduced in new grounds of rejection to teach the amended claim in combination with other cited reference. See detail in 103 rejection.
Thus, applicant’s arguments regarding the rejection of independent claim 1 and 17 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 15 and 16, applicant submitted on p.10 that “calculating "one selected from between a sum and a statistical value of the index values" (Claim 15) are different from "the accumulated square error" of Kamiyama”. Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
The claims positively recite “to calculate one selected from between a sum and a statistical value of the index values corresponding to the plurality of temporal phases with respect to each of the multiple positions within the region of interest”. The above limitation is written in alternative term which only requires to select one between “sum” and “statistical value”. The teaching of accumulated squared error by Kamiyama at least can be interpreted as the statistical value.
 Thus, applicant’s arguments regarding the rejection of claim 15 and 16 have been fully considered but they are not persuasive.

Overall, applicant’s remarks on p.9 – 11 have been fully considered but they are not persuasive and/or the amendment renders the arguments moot. The amendment results in new ground of rejection.


Specification
The amendment filed 12/13/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “The B-mode image data is a non-contrast image taken without using microbubbles” in page 15, lines 11 – 31.
Applicant relies on [0003], [0004] to support the above amendment. However, the original specification in [0003] and [0004] only discloses difficulties in the state of the art, which does not necessarily equal to the disclosure that the present invention is not using microbubbles.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Objections
Applicant is advised that should claim 1 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Both claim 1 and claim 17 recite identical claim body. The only difference is identified in the preamble. Claim 1 recites “An image processing apparatus” in preamble while claim 17 reciting “An ultrasound diagnosis apparatus”. However, the preambles are not limiting since neither the image processing apparatus nor the ultrasound diagnosis apparatus are positively recited in the claim body. Thus claim 17 is a substantial duplicate of claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiyama et al. (JP 2006087744 A; published on 04/06/2006) (hereinafter "Kamiyama").

Regarding claim 15, Kamiyama discloses an image processing apparatus comprising a processing circuitry ("Each calculation process for quantitative evaluation of the movement of the hepatic blood vessel type is based on the data stored in the image memory 27, and using a program read from the software storage unit 28, the host CPU which is the control processor 25 Alternatively, it is processed by software in the local CPU." [0021]) configured:
to subtract, on a basis of a plurality of images that were acquired by using an ultrasound wave and are in a time series ("The following expression is evaluated as an evaluation expression indicating the similarity to the function of the luminance or signal intensity in the time axis direction at the second position r {0 ≦ r ≦ N−1} that moves." [0046]; see equation 7, there is a subtraction between two time points at same position), between brightness values in an identical position in each image (see equation {7}) by using a frame interval that is set in advance for the plurality of images ("When executing this quantitative evaluation, first, a time region to be evaluated is set in the coordinate system on the M-mode still image shown in FIG." [0036]) to generate a plurality of subtraction images ("The following expression is evaluated as an evaluation expression indicating the similarity to the function of the luminance or signal intensity in the time axis direction at the second position r {0 ≦ r ≦ N−1} that moves." [0046]; “… so that the speckle pattern of each B-mode image gradually indicates the movement of the tumor site." [0033]; "After the first position setting, the evaluation index calculation of (6) and (7) above is executed for the time domain to be evaluated, and the result is a predetermined form such as a numerical value, graph, or map as will be described later." [0048]);
to calculate an index value indicating fluttering of image signal intensities in each of multiple positions within a region of interest with respect to each of a plurality of temporal phases ("… as an evaluation index indicating the amount of change in luminance or signal intensity in the time axis direction at the position n (0 ≦ n ≦ N−1) on the vertical axis, analysis is performed using the generally known FFT shown below …" [0044]), on a basis of the plurality of subtraction images ("The motion of the tumor site generated by the second type of ultrasonic transmission is visualized by an echo signal obtained by the first type of ultrasonic transmission performed thereafter … a plurality of B-mode images are generated and continuously displayed, so that the speckle pattern of each B-mode image gradually indicates the movement of the tumor site." [0033]); and
to calculate a statistical value of the index values corresponding to the plurality of temporal phases with respect to each of the multiple positions within the region of interest ("FIG. 9 is an example of a display suitable for presenting each evaluation index of {1} to {4}, {6}, and {7}. As shown in the figure, the accumulated square or accumulated absolute value error at each position is associated with a color and displayed as a map at each time." [0052]).

Regarding claim 16, Kamiyama discloses an image processing apparatus comprising a processing circuitry ("Each calculation process for quantitative evaluation of the movement of the hepatic blood vessel type is based on the data stored in the image memory 27, and using a program read from the software storage unit 28, the host CPU which is the control processor 25 Alternatively, it is processed by software in the local CPU." [0021]) configured:
to subtract, on a basis of a plurality of images that were acquired by using an ultrasound wave and are in a time series ("The following expression is evaluated as an evaluation expression indicating the similarity to the function of the luminance or signal intensity in the time axis direction at the second position r {0 ≦ r ≦ N−1} that moves." [0046]; see equation 7, there is a subtraction between two time points at same position), between brightness values in an identical position in each image (see equation {7}) by using a frame interval that is set in advance for the plurality of images ("When executing this quantitative evaluation, first, a time region to be evaluated is set in the coordinate system on the M-mode still image shown in FIG." [0036]) to generate a plurality of subtraction images ("The following expression is evaluated as an evaluation expression indicating the similarity to the function of the luminance or signal intensity in the time axis direction at the second position r {0 ≦ r ≦ N−1} that moves." [0046]; “… so that the speckle pattern of each B-mode image gradually indicates the movement of the tumor site." [0033]; “… so that the speckle pattern of each B-mode image gradually indicates the movement of the tumor site." [0033]; "After the first position setting, the evaluation index calculation of (6) and (7) above is executed for the time domain to be evaluated, and the result is a predetermined form such as a numerical value, graph, or map as will be described later." [0048]);
to calculate an index value indicating fluttering of image signal intensities in a time direction, in each of multiple positions within a region of interest ("… as an evaluation index indicating the amount of change in luminance or signal intensity in the time axis direction at the position n (0 ≦ n ≦ N−1) on the vertical axis, analysis is performed …" [0044]) on a basis of the plurality of subtraction images ("The motion of the tumor site generated by the second type of ultrasonic transmission is visualized by an echo signal obtained by the first type of ultrasonic transmission performed thereafter … a plurality of B-mode images are generated and continuously displayed, so that the speckle pattern of each B-mode image gradually indicates the movement of the tumor site." [0033]), after eliminating, from the image signal intensities, any fluttering component having a frequency different from a frequency of the fluttering ("Or the thing extracted by the band pass filter {BPF} for the speed component of the 'fluctuation phenomenon' estimated to be based on the movement of blood flow is displayed on a graph or the like to be described later." [0044]; removing other frequency component is the inherent function of band pass filter).

Regarding claim 19, Kamiyama discloses an image processing apparatus comprising a processing circuitry ("Each calculation process for quantitative evaluation of the movement of the hepatic blood vessel type is based on the data stored in the image memory 27, and using a program read from the software storage unit 28, the host CPU which is the control processor 25 Alternatively, it is processed by software in the local CPU." [0021]) configured:
to calculate an index value indicating fluttering of image signal intensities caused by a hemangioma in each of multiple positions within a region of interest ("… as an evaluation index indicating the amount of change in luminance or signal intensity in the time axis direction at the position n (0 ≦ n ≦ N−1) on the vertical axis, analysis is performed …" [0044]; “Here, “fluctuation” refers to a phenomenon in which B-mode luminance texture information, that is, speckle pattern, gradually changes in a few seconds. As this mechanism, hemangioma is considered to be a very slow blood flow or movement such as fluctuation of endothelial cells … by confirming the phenomenon caused by the movement of the hemangioma, the possibility of discriminating hepatic hemangioma from liver cancer is shown even with a normal ultrasonic diagnostic apparatus.” [0004]), on a basis of a plurality of images that were acquired by using an ultrasound wave and are in a time series ("The motion of the tumor site generated by the second type of ultrasonic transmission is visualized by an echo signal obtained by the first type of ultrasonic transmission performed thereafter … a plurality of B-mode images are generated and continuously displayed, so that the speckle pattern of each B-mode image gradually indicates the movement of the tumor site." [0033]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 3, 5 – 9, 12, 13, 14, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ta et al. (Automating tumor classification with pixel-by-pixel contrast-enhanced ultrasound perfusion kinetics; published online on 03/22/2012) (hereinafter "Ta"), in evidence of Mammone et al. (US 2014/0066767 A1; published on 03/06/2014) (hereinafter "Mammone"), and in view of Kamiyama.


Regarding claim 1, Ta teaches an image processing apparatus comprising processing circuitry ("The work presented in this article represents a pilot study on developing a computer-aided diagnosis {CAD} system … acquired from contrast-enhanced ultrasound videos." Page 02C103-9, IV. SUMMARY AND CONCLUSIONS; herein the computer system includes processing circuitry as inherent component) configured:
to perform a speckle noise reducing process on each of a plurality of images ("An alternative step to low pass filtering was the calculation of an envelope function which captures the local peaks in the data and was subsequently used in envelope-curve related metrics." Page 02C103-4 to 02C103-5, C.2. Time-intensity curve processing and analysis; in signal/image processing, envelope processing is one kind of speckle reduction processing, which is evidenced by Mammone as detailed later) that were acquired by using an ultrasound wave ("Ultrasound imaging was performed using a Philips iU22 equipped with a L12-5 probe …" Page 02C103-2, B. Ultrasound imaging) and are in a time series ("With the cine capture turned on … and the recording continued for 3 min to observe …" Page 02C103-3, B. Ultrasound imaging); and
to calculate an index value indicating fluttering of image signal intensities in each of multiple positions within a region of interest ("Measurements acquired from the envelope curve or the unprocessed data were used to quantify the fluctuations in the TIC caused by changes in microbubble concentration in each pixel." Page 02C103-5, C.2. Time-intensity curve processing and analysis), on a basis of a plurality of images resulting from the speckle noise reducing process ("Measurements acquired from the envelope curve ..." Page 02C103-5, C.2. Time-intensity curve processing and analysis).
In addition, Mammone provides evidence that envelope process is a speckle noise reducing process ("… and envelope-based speckle reduction module 206 provide for …" [0045]; "This is repeated M times, and all M time envelopes are averaged to reduce speckle variations while leaving the signal unchanged." [0046]).
Although Ta does not explicitly teach the fluctuation is caused by hemangioma, Ta does teach imaging of vascular structure and calculating index value of intensity fluctuations about the vascular structure area (see Ta; Page 02C103-5). By definition, hemangioma is a condition of vascular structure area. Thus, the algorithm as taught by Ta is capable of calculating similar index for the zone of hemangioma.
In addition, Kamiyama teaches an image processing apparatus comprising a processing circuitry ("Each calculation process for quantitative evaluation of the movement of the hepatic blood vessel type is based on the data stored in the image memory 27, and using a program read from the software storage unit 28, the host CPU which is the control processor 25 Alternatively, it is processed by software in the local CPU." [0021]) configured 
to calculate an index value indicating fluttering of image signal intensities caused by a hemangioma in each of multiple positions within a region of interest ("… as an evaluation index indicating the amount of change in luminance or signal intensity in the time axis direction at the position n (0 ≦ n ≦ N−1) on the vertical axis, analysis is performed …" [0044]; “Here, “fluctuation” refers to a phenomenon in which B-mode luminance texture information, that is, speckle pattern, gradually changes in a few seconds. As this mechanism, hemangioma is considered to be a very slow blood flow or movement such as fluctuation of endothelial cells … by confirming the phenomenon caused by the movement of the hemangioma, the possibility of discriminating hepatic hemangioma from liver cancer is shown even with a normal ultrasonic diagnostic apparatus.” [0004]), on a basis of a plurality of images ("The motion of the tumor site generated by the second type of ultrasonic transmission is visualized by an echo signal obtained by the first type of ultrasonic transmission performed thereafter … a plurality of B-mode images are generated and continuously displayed, so that the speckle pattern of each B-mode image gradually indicates the movement of the tumor site." [0033]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).

Regarding claim 2, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 1, and Kamiyama further teaches wherein the processing circuitry is further configured to generate a parametric image on a basis of the index values with respect to the multiple positions within the region of interest ("After the first position setting, the evaluation index calculation of {6} and {7} above is executed for the time domain to be evaluated, and the result is a predetermined form such as a numerical value, graph, or map as will be described later." [0048]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).

Regarding claim 3, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 1, and Ta further teaches wherein, on a basis of the index values in multiple positions within a measured region corresponding to at least a part of the region of interest ("Measurements acquired from the envelope curve or the unprocessed data were used to quantify the fluctuations in the TIC caused by changes in microbubble concentration in each pixel." Page 02C103-5, C.2. Time-intensity curve processing and analysis), the processing circuitry calculates a representative value for the measured region ("To quantify the overall tumor behavior as well as the tumor heterogeneity, the mean and standard deviation of each kinetic parameter was calculated within a ROI." Page 02C103-5, C.2. Time-intensity curve processing and analysis).

Regarding claim 5, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 1, and Ta further teaches wherein, before performing the speckle noise reducing process ("The time-intensity curves were analyzed following motion correction ..." Page 02C103-3, C. Image analysis), the processing circuitry performs a movement correcting process to correct a movement between images, on the plurality of images ("To minimize the impact of breathing motion on pixel-based measurements, an affine image registration technique that maximizes mutual information was applied to correct lateral motion throughout each CEUS video." Page 02C103-3, C.1. Image registration).

Regarding claim 6, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 1, and Ta further teaches wherein 
the processing circuitry performs a filtering process to extract only a specific frequency component on the plurality of images ("To reduce the impact of noise artifacts, the video signal of each pixel was filtered with a low pass filter designed with a cutoff frequency at 0.125 Hz to eliminate noise spikes …" Page 02C103-4; C.2. Time-intensity curve processing and analysis), and
the processing circuitry calculates the index values on a basis of a plurality of images resulting from the filtering process ("Following the above steps, the data were linearized … Measurements of perfusion kinetics were mostly derived from these linearized TICs." Page 02C103-5, C.2. Time-intensity curve processing and analysis).

Regarding claim 7, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 1, and Kamiyama further teaches wherein the processing circuitry performs, on the plurality of images, a converting process to extract fluttering of a hemangioma in an orthogonal coordinate transformation ("The output detection data is calculated into spatial distribution information such as frame correlation and coordinate conversion by the image generation circuit 24 at the subsequent stage." [0019]), and 
the processing circuitry calculates the index values on a basis of a plurality of images resulting from the converting process ("The image generation circuit 24 is connected to the image memory 27 and is provided for storing data handled by the image generation circuit 24." [0019]; "Each calculation process for quantitative evaluation of the movement of the hepatic blood vessel type is based on the data stored in the image memory 27 ..." [0021]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).

Regarding claim 8, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 1, and Kamiyama further teaches wherein the processing circuitry calculates the index values ("… as an evaluation index indicating the amount of change in luminance or signal intensity in the time axis direction at the position n (0 ≦ n ≦ N−1) on the vertical axis, analysis is performed …" [0044]), after selectively eliminating, from the image signal intensities, a fluttering component of the fluttering ("Or the thing extracted by the band pass filter {BPF} for the speed component of the 'fluctuation phenomenon' estimated to be based on the movement of blood flow is displayed on a graph or the like to be described later." [0044]; removing other frequency component is the inherent function of band pass filter).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).

Regarding claim 9, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 8, and Kamiyama further teaches wherein the processing circuitry generates a plurality of subtraction images, by performing a subtraction process between the plurality of images resulting from the speckle noise reducing process ("The following expression is evaluated as an evaluation expression indicating the similarity to the function of the luminance or signal intensity in the time axis direction at the second position r {0 ≦ r ≦ N−1} that moves." [0046]; here the similarity for each point is equivalent to difference images) while using a frame interval set in advance for the plurality of images resulting from the speckle noise reducing process ("When executing this quantitative evaluation, first, a time region to be evaluated is set in the coordinate system on the M-mode still image shown in FIG." [0036]), the subtraction process subtracting pixel intensity values of respective pixels occurring at the frame interval set in advance (see equation {7}), and
the processing circuitry calculates the index values by using the plurality of subtraction images ("After the first position setting, the evaluation index calculation of (6) and (7) above is executed for the time domain to be evaluated, and the result is a predetermined form such as a numerical value, graph, or map as will be described later." [0048]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).

Regarding claim 12, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 9, and Kamiyama further teaches wherein the processing circuitry performs the subtraction process by using the frame interval designated by an operator ("The operator moves the appearing straight line or the pointer P to a desired position by an external input device such as the trackball 13a, and sets the first position by performing a predetermined operation." [0048]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).

Regarding claim 13, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 9, and Kamiyama further teaches wherein the processing circuitry determines the frame interval ("The operator moves the appearing straight line or the pointer P to a desired position by an external input device such as the trackball 13a, and sets the first position by performing a predetermined operation." [0048]) in accordance with a frequency of fluttering of image signal intensities included in a region that is within the region of interest and is different from a measured region ("Or the thing extracted by the band pass filter (BPF) for the speed component of the "fluctuation phenomenon" estimated to be based on the movement of blood flow is displayed on a graph or the like to be described later." [0044]; the time region is set on the data after band pass filtering), and
the processing circuitry performs the subtraction process by using the determined frame interval ("When executing this quantitative evaluation, first, a time region to be evaluated is set in the coordinate system on the M-mode still image shown in FIG." [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).

Regarding claim 14, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 1, and further discloses wherein, as the index value, the processing circuitry calculates a fluctuation coefficient in a time direction in each of the multiple positions in the plurality of images resulting from the speckle noise reducing process ("… for example, the standard deviation of the intensity normalized to the peak intensity of each pixel {ISDN}—a variable that measures the fluctuations of the intensity of each pixel over time." Page 02C103-5, C.2. Time-intensity curve processing and analysis). 

Regarding claim 17, Ta teaches an ultrasound diagnosis apparatus comprising processing circuitry ("The work presented in this article represents a pilot study on developing a computer-aided diagnosis {CAD} system … acquired from contrast-enhanced ultrasound videos." Page 02C103-9, IV. SUMMARY AND CONCLUSIONS; herein ultrasound video is inherent result of an ultrasound apparatus) configured:
to perform a speckle noise reducing process on each of a plurality of images ("An alternative step to low pass filtering was the calculation of an envelope function which captures the local peaks in the data and was subsequently used in envelope-curve related metrics." Page 02C103-4 to 02C103-5, C.2. Time-intensity curve processing and analysis; in signal/image processing, envelope processing is one kind of speckle reduction processing, which is evidenced by Mammone as detailed later) that were acquired by using an ultrasound wave ("Ultrasound imaging was performed using a Philips iU22 equipped with a L12-5 probe …" Page 02C103-2, B. Ultrasound imaging) and are in a time series ("With the cine capture turned on … and the recording continued for 3 min to observe …" Page 02C103-3, B. Ultrasound imaging), the images being taken without using microbubbles (“Ultrasound imaging was performed using a Philips iU22 equipped with a L12-5 probe …" Page 02C103-2, B. Ultrasound imaging); and
to calculate an index value indicating fluttering of image signal intensities in each of multiple positions within a region of interest ("Measurements acquired from the envelope curve or the unprocessed data were used to quantify the fluctuations in the TIC caused by changes in microbubble concentration in each pixel." Page 02C103-5, C.2. Time-intensity curve processing and analysis), on a basis of a plurality of images resulting from the speckle noise reducing process ("Measurements acquired from the envelope curve ..." Page 02C103-5, C.2. Time-intensity curve processing and analysis).
In addition, Mammone provides evidence that envelope process is a speckle noise reducing process ("… and envelope-based speckle reduction module 206 provide for …" [0045]; "This is repeated M times, and all M time envelopes are averaged to reduce speckle variations while leaving the signal unchanged." [0046]).
Although Ta does not explicitly teach the fluctuation is caused by hemangioma, Ta does teach imaging of vascular structure and calculating index value of intensity fluctuations about the vascular structure area (see Ta; Page 02C103-5). By definition, hemangioma is a condition of vascular structure area. Thus, the algorithm as taught by Ta is capable of calculating similar index for the zone of hemangioma.
In addition, Kamiyama teaches an image processing apparatus comprising a processing circuitry ("Each calculation process for quantitative evaluation of the movement of the hepatic blood vessel type is based on the data stored in the image memory 27, and using a program read from the software storage unit 28, the host CPU which is the control processor 25 Alternatively, it is processed by software in the local CPU." [0021]) configured 
to calculate an index value indicating fluttering of image signal intensities caused by a hemangioma in each of multiple positions within a region of interest ("… as an evaluation index indicating the amount of change in luminance or signal intensity in the time axis direction at the position n (0 ≦ n ≦ N−1) on the vertical axis, analysis is performed …" [0044]; “Here, “fluctuation” refers to a phenomenon in which B-mode luminance texture information, that is, speckle pattern, gradually changes in a few seconds. As this mechanism, hemangioma is considered to be a very slow blood flow or movement such as fluctuation of endothelial cells … by confirming the phenomenon caused by the movement of the hemangioma, the possibility of discriminating hepatic hemangioma from liver cancer is shown even with a normal ultrasonic diagnostic apparatus.” [0004]), on a basis of a plurality of images ("The motion of the tumor site generated by the second type of ultrasonic transmission is visualized by an echo signal obtained by the first type of ultrasonic transmission performed thereafter … a plurality of B-mode images are generated and continuously displayed, so that the speckle pattern of each B-mode image gradually indicates the movement of the tumor site." [0033]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).

Regarding claim 18, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 1, and Ta further teaches wherein the plurality of images are a plurality of B-mode images (“Table III shows the total sum of squared differences of B-mode pixel intensities from frame to frame as a metric of motion pre- and post-motion correction.” Page 02C103-4, 1. Image registration).

Regarding claim 20, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 1, and Kamiyama further teaches wherein the plurality of images are a plurality of ultrasound images taken without administration of a contrast agent (“… it is desirable for doctors and patients that a tumor can be differentiated by a normal ultrasonic diagnostic test without using a contrast medium.” [0003]; see also [0010]; there is no injection of contrast medium in the whole process of ultrasonic imaging).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ta in evidence of Mammone and in view of Kamiyama, as applied in claim 1, and further in view of Urbano et al. (US 2012/0085174 A1; published on 04/12/2012) (hereinafter "Urbano").

Regarding claim 4, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 1, except wherein, before performing the speckle noise reducing process, the processing circuitry performs a low pass filter process in a time direction on the plurality of images.
However, in the same field of endeavor, Urbano teaches wherein, before performing the speckle noise reducing process, the processing circuitry performs a low pass filter process in a time direction on the plurality of images ("Image processor 328 may accept either complex and/or detected tissue image data and then filter it temporally (i.e., frame to frame) and spatially to enhance image quality by improving contrast resolution (e.g., by reducing acoustic speckle artifact) ..." [0066]; "Temporal filtering and/or persistence is commonly applied to frames of ultrasound data ... low-pass filtering across frames can reduce random additive noise ..." [0068]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the preprocessing of image as taught by Ta with the temporal filtering as taught by Urbano. Doing so would make it possible to "reduce random additive noise while preserving or enhancing image structures" (see Urbano; [0068]).


Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ta in evidence of Mammone and in view of Kamiyama, as applied in claim 9, and further in view of Hossack et al. (US 2002/0120195 A1; published on 08/29/2002) (hereinafter "Hossack").

Regarding claim 10, Ta in evidence of Mammone and in view of Kamiyama teaches all claim limitations, as applied in claim 9, except wherein with respect to each of the plurality of subtraction images, the processing circuitry calculates a summation value by adding together an absolute value of a pixel value of each of the pixels of the respective subtraction image and absolute values of pixel values of surrounding pixels thereof, with respect to each of the plurality of images resulting from the speckle noise reducing process, the processing circuitry calculates an average value of the pixel value of each of the pixels of the respective image resulting from the speckle noise reducing process and the pixel values of the surrounding pixels thereof, and the processing circuitry calculates each of the index values by using a quotient value obtained by dividing the summation value by the average value.
However, in the same field of endeavor, Hossack teaches wherein with respect to each of the plurality of subtraction images, the processing circuitry calculates a summation value by adding together an absolute value of a pixel value of each of the pixels of the respective subtraction image and absolute values of pixel values of surrounding pixels thereof ("... the levels of the sum of absolute differences (SAD) for the minimum and its neighbors are compared to determine the likely position of the minimum to sub-pixel resolution." [0071]),
with respect to each of the plurality of images resulting from the speckle noise reducing process, the processing circuitry calculates an average value of the pixel value of each of the pixels of the respective image resulting from the speckle noise reducing process and the pixel values of the surrounding pixels thereof ("… is compared to the average sum of absolute differences." [0171]), and
the processing circuitry calculates each of the index values by using a quotient value obtained by dividing the summation value by the average value ("A curve or table of weights as a function of a ratio or other function relating the minimum to average sum of absolute differences is determined empirically. For example, the minimum sum of absolute differences is compared to the average sum of absolute differences ... such as speckle decorrelation, is used to estimate out-of-plane movement {elevational movement} ..." [0171]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the fluctuation calculation as taught by Ta with the motion estimation as taught by Hossack. Doing so would make it possible to provide "an improved compounding method that provides versatility and is quick to execute" (see Hossack; [0007]).

Regarding claim 11, Ta in evidence of Mammone and in view of Kamiyama and Hossack teaches all claim limitations, as applied in claim 10, and Kamiyama further teaches wherein, as the index value, the processing circuitry calculates a statistical value of the quotient values of each of the pixels in the plurality of images resulting from the speckle noise reducing process ("FIG. 9 is an example of a display suitable for presenting each evaluation index of {1} to {4}, {6}, and {7}. As shown in the figure, the accumulated square or accumulated absolute value error at each position is associated with a color and displayed as a map at each time." [0052]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the image processing as taught by Ta with the additional result display as taught by Kamiyama. Doing so would make it possible to provide "a unique function effective for diagnosing a structure such as a tumor in a living body, for example, a structure of a hepatic hemangioma" (see Kamiyama; [0008]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793